DETAILED ACTION
In accordance with MPEP § 609, 707.05 and 2001.06(b); the prior art cited in the parent application 15/329738 (now patent 10449995) was reviewed prior to preparation of this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  More particularly, the newly added limitation “an outer face between the supported faces and the rack portion and an outer face between the respective supported faces are provided to be in an arc shape having a same radius…” was not expressly stated in the written description and was not originally/expressly depicted.  To the contrary, figure 6 shows that the molds (46 and 48) have rounded forming areas that do NOT appear to have the same radius such that any flow of the rack into the area at (47) would appear to result in the claimed rack outer faces  (i.e., the curved face between left 23 and right 23, and a curved face between 21 and 23) to likely have different radius.  On the other hand, figure 1(b) shows the claimed faces to be at least --similar-- in radius but lacks the detail and to-scale disclosure needed to support the newly claimed “equal” radius phraseology.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “an outer face between the supported faces and the rack portion” which does not clearly map to applicant’s own invention and is thus unclear as to how applicant intends to limit the claims thereby. 1  As shown in applicant’s figure 1b there is a left outer face between the left supported surface (left 23) and rack portion (21), as well as a right outer face between the right supported surface (right 23) and the rack portion (21).  However, there is no outer face (singular) that is between the supported faces (plural) and the rack portion, as claimed.
Claims 3 and 4 recite “the rack portion and the supported faces are not provided in the axial direction” which contradicts the disclosure and is thus unclear as to how applicant intends for this limitation to narrow the scope of the claims.  More particularly, see applicant’s figure 1(a) which shows that the rack portion and supported faces do in fact extend in the axial direction (L) and thus are provided in the axial direction. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 (as best understood)2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Soichi JP2000238650 or, in the alternative, under 35 U.S.C. 103 as obvious over Soichi JP2000238650 in view of Fukumura US7721617 and Shiokawa US2007/0204668.
Claim 1.  Soichi discloses a hollow rack bar, comprising: a rack portion (44) engaged with a pinion gear (3); and supported faces (41d, 41f) provided on a back side of the rack portion and supported by a yoke (56), wherein the supported faces are flat and provided to form portions (portions at 41d and 41f) thinner than surrounding areas (areas at corners 41r), and a continuous heat-treated layer (see English translation provided with this Office action describing “heat treated”, wherein the rack portion is provided in an axial direction of the hollow rack bar, wherein the rack portion comprises a plurality of rack teeth (teeth at 44) in the axial direction of the rack bar, and wherein an outer face (arc shaped face of 41r that is between 41d and 44 in fig.2) between the supported faces and the rack portion and an outer face (arc shaped face of 41r that is between 41d and 41f in figure 2) between the respective supported faces are provided to be in an arc shape having a same radius with respect to a center line of the hollow rack bar.  The method of making limitation “made by quenching and tempering in an area where the rack portion and the supported faces are provided” is given only limited patentable weight in a product claim.3  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat treat for proper hardness via tempering and quenching since such was well known to be desirable/obvious in the rack art (see written descriptions of tempering and quenching in Fukumura and Shiokawa).
Claim 2. The hollow rack bar as set forth in claim 1, wherein the heat-treated layer is provided over an entire thickness of a portion where the rack portion and the supported faces are provided (as would be obvious since those portions engage the pinion and yoke respectively and thus need heat treating to optimize hardness).  

Claims 3 and 4 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Soichi, Fukumura, and Shiokawa, as applied to claims 1 and 2 above, and further in view of Ozeki US 2003/0097894.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Soichi to use a ball screw rather than hydraulic means to move the rack since Ozeki teaches such a ball screw mechanism to have been known to be desireable/obvious and further since one of ordinary skill would have recognized the mechanical ball screw of Ozeki to be simpler to manufacture (no hydraulic fluid, seals, lines to assemble/fill) and simpler to maintain (no need for fluid/seal changes and no risk of hydraulic fluid leakage) when compared to the Soichi hydraulic system.  The resulting modification would necessarily have the claim 3 and 4 particulars of a ball screw (modification of Soichi to have a ball screw similar to 28 of Ozeki), wherein a rotating part (similar to the Ozeki rotating part of 30) of an assist mechanism (similar to the mechanism 30 and/or motor to drive 30 of Ozeki) is assembled to the ball screw at a position where the rack portion and the supported faces are not provided in the axial direction (in as best as understood, see 35 USC 112 clarity rejection).

Response to Arguments
Applicant's arguments that the newly amended claims overcome the clarity and prior art issues have been fully considered but are not persuasive.  The claims remain unclear and suggested by the prior art as is detailed in the reworded rejections above.  Note that even applicant’s own marked up version of the prior art to Sochi fig.2 (see applicant’s 8/17/2022 Remarks on the page numbered as “6”) shows the curved portions (multiple locations labeled as 41r) that have substantially similar arc shaped radius on the dashed circle labeled “Circle drawn imaginally by Applicant”.    
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                       


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        3 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).